DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Yangzhou Du on February 02, 2022.
2.	The application has been amended as follows:
Abstract
 A loudspeaker apparatus may include a circuit housing accommodating a control circuit or a battery; an ear hook and a rear hook connected to both ends of the circuit housing, respectively.  The ear hook may be at least partially covered by a first protective housing. The rear hook may be at least partially covered by a second protective housing. The first protective housing and the second protective housing at least partially cover a periphery of the circuit housing from both ends of the circuit housing in a sleeve manner, respectively.   The loudspeaker apparatus  can avoid damage to the control circuit or the battery caused by high temperature.
Claims
		20. (Currently Amended) The loudspeaker apparatus of claim 16, wherein  the region on the housing panel contacting with or abutting on the user's body includes a plane or a quasi-plane.
		25. (Currently Amended) The loudspeaker apparatus of claim 24, further comprising: a third magnetic guide element connected with an upper surface of the fifth magnetic element, wherein the third magnetic guide element is configured to suppress leakage of  the magnetic field strength of the first magnetic field.
Reasons for Allowance
3.	Claims 1, 12, 13 and 16-32 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Kunimoto et al. (US-PG-PUB 2014/0185822), teaches of a bone conduction headphone device includes a band and bone conduction speakers positioned at both ends of the band. Each bone conduction speaker includes a diaphragm vibrates up and down together with a coil, when sound signals are transmitted to the coil in a vibration driver, a magnet vibrates according to change in magnetic field caused by the coil. A vibration plate which closes an opening of the vibration driver converts air vibrations generated by the up and down vibrations of the diaphragm into mechanical vibrations, and transmits the mechanical vibrations as high frequency vibrations. A housing which accommodates the magnet transmits the vibrations of the  failed to teach of a vibration of the earphone core results in vibrations of the housing panel and the housing back, the vibration of the housing panel having a first phase, the vibration of the housing back having a second phase, when vibration frequencies of the housing panel and the housing back are in a range of 2000 Hz to 3000 Hz, an absolute value of a difference between the first phase and the second phase is less than 60 degrees, as claimed in claim 1.  Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 12, 13 and 16-32 are allowed for their dependency from independent claim 1.
5.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong et al. US-PAT No. 10,950,217, Acoustic Quadrupole System For Head Mounted Wearable Device, Fig.6 shows an emitter is configured to produce acoustic or audio output. The emitter include a transducer that displaces a diaphragm to cause sound waves comprising compression and rarefaction in air. The sound on a first side of the diaphragm exhibits a first phase and exits through a first outlet port while the sound on the second side of .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653